Opinión disidente emitida por el
Juez Asociado Señor Todd, Jr.
Disiento. Las circunstancias concurrentes en el presente caso me convencen con mayor fuerza que el de Vélez v. San Miguel, 68 D.P.R. 575, fué mal resuelto. En aquél se acep-taron los cánones de arrendamiento por sólo dos meses. En el presente se aceptaron durante diez meses — cuatro meses *590más de los seis requeridos por el artículo 12-A(ó) de la Ley de Alquileres Razonables. Sin embargo, se afirma que no hubo una prórroga del contrato de arrendamiento. Bajo' este razonamiento si un demandante continúa percibiendo los cánones de arrendamiento durante un año o dos, después de expirados los seis meses, y expone razones que se conside-ran “claramente explicables” para la demora, sean o no razo-nes legales siempre que el demandante creyera que cumplía con su deber, presumo que también se resolverá que no hubo prórroga del arrendamiento. No puedo aceptar conclusiones que están reñidas con los hechos probados y me ratifico en mi opinión disidente en el caso de Vélez v. San Miguel, supra. No puedo aún comprender cómo una persona que paga por el arrendamiento o por el uso de una propiedad pueda al mismo tiempo ser considerada un detentador de la misma.